Title: To Thomas Jefferson from James Pleasants, 10 March 1823
From: Pleasants, James
To: Jefferson, Thomas


Dear Sir,
Richmond
10th March 1823
Yours of the 5th inst: reached me last evening. I enclose to you a sketch (cut from a newspaper) of certain acts passed at the late session. Among them you will observe one relating to the subject of your letter.Mr Cabell mentioned to me during the session the circumstance of Mr. Johnson’s commission as a visitor having expired by failure to attend two meetings, and requested that he might be reappointed. I stated to him the probability that the law or some regulation of the corporation had pointed out some method by which cases of the kind should be made known to the executive. He said he would enquire further & let me know. He did not do so, & understanding a day or two before the adjournment of the legislative that Mr C. had left town, I applied to mr Johnson, Who pointed out to me the provision contained in the new act; the one you will find in the enclosed sketch.I am with highest respect.James Pleasants